NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT


JASON TUCKER,                                 )
                                              )
              Appellant,                      )
                                              )
v.                                            )   Case No. 2D14-1743
                                              )
RODNEY EDWARD AMICK,                          )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 24, 2015.

Appeal from the Circuit Court for Charlotte
County; Paul Alessandroni, Judge.

Jason Tucker, pro se.

Rodney Edward Amick, pro se.


PER CURIAM.

              After careful review of the record, and with the benefit of oral argument,

we conclude that the trial court committed no legal error in entering the final judgment of

injunction for protection.


              Affirmed.



KELLY, LaROSE, and KHOUZAM, JJ., Concur.